                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                 STATESVILLE DIVISION

                                 DOCKET NO. 5:18cr27-FDW


UNITED STATES OF AMERICA                        )
                                                )             ORDER TO DISMISS
                v.                              )        CERTAIN CURRENCY FROM THE
                                                )            FORFEITURE ORDER
SCOTT RODRIGUEZ SERRANO                         )




        THIS MATTER is before the Court on the Government’s Motion to Dismiss Certain

Currency from the Forfeiture Order so that a writ may be executed against the currency in order to

pay restitution in this case.

        For the reasons set forth in the Government’s Motion IT IS THEREFORE ORDERED

THAT $11,995.47 in currency is hereby dismissed from the $24,420 identified in the Consent

Order and Judgment of Forfeiture and the Government is hereby DIRECTED to dispose of such

currency as set forth in the Writ of Execution issued simultaneously with this Order.



                                               Signed: May 24, 2019
